Citation Nr: 1534503	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  06-12 272	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from June 1981 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case currently is under the jurisdiction of the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran's case was remanded by the Board for additional development on multiple occasions, most recently in July 2013.  Thereafter, in a December 2014 decision the Board denied the Veteran's TDIU claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court) and in a June 2015 Order the Court granted a June 2015 Joint Motion for Remand (JMR) and remanded the Veteran's TDIU claim to the Board.  In July 2015, the Board remanded the matter for additional development pursuant to the JMR and Court Order.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

In response to the above-referenced June 2015 JMR and Court Order, in a July 30, 2015, determination the Board remanded the issue of entitlement to TDIU for additional development, specifically for a VA general medical examination.  However, prior to the issuance of that remand, in early July 2015 the Veteran timely changed his representation to the attorney listed above.  In June 2015, the Board had issued the Veteran and his prior representative a letter notifying them of the June 2015 JMR and Court Order and indicating that they had 90 days of the date of the letter or until the date the Board issued a decision in the appeal, whichever came first, to submit additional argument or evidence.  

Although the attorney was listed on the Board's remand, as the Veteran's current representative was not listed in the above June 2015 letter and was not otherwise notified of his right to submit additional evidence or argument, he requested that the Board vacate the July 30, 2015, remand.

Accordingly, the July 30, 2015, Board decision addressing the issue of entitlement to TDIU is vacated.  In light of this decision, the Veteran's attorney will be given 90 days from the date of this decision, at minimum, to provide additional evidence in support of this claim before it is reevaluated by the Board.  If additional time is needed, a request for extension should be provided in a timely manner.




	                        ____________________________________________
	BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals




